Case 19-10667-ml<n Doc 1 Entered 02/05/19 09:11:59 Page 1 019

Fi|| in this information to identify your case:

United States Bankruptcy Court for the:
District of R E C »; . ;..

 

 

Case number (//known)- Mer you are filing under:
Chapter7 n .:
Cl chaptern 219 fha 5 H[~"] 9 01
Cl Chapter12 . . .
Cl Chapter13 US. E‘ i,='z;;~ w n _x n Checl:j'fdn:|§ 'S an
“"" ic\,i"‘ amen e lin
MARY /1. (:':'i"";~>," !"`!\Jr~,r`\,-r g
~ 11 ‘A/Li:i\r{

Official Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mentify Yourself

1. Your full name

Write the name that is on your / .
government-issued picture _ ‘\\M(\\|\ _
identification (for example F"S‘ name 7 b Firsr name

your driver's license or §L\
passport). Middle name Middle name

Bring your picture (\{\`\Q\\O~h\`\g

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

identification to your meeting La$t name \ Lasf name
with the trustee.
suffix (sr., Jr., ii, ili) / sum (sr., Jr., ii. ili)
2. A|l other names you
have used in the last 8 First name First name
years
|nc|ude your married Or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of .
your Socia| Security XXX _ XX _ l _Q_ L_ § XXX _ XX _ _ __ _ __
number or federal oR oR
lndividua| Taxpayer 9 9
|dentification number XX _ XX __ __~_ _ _ XX _ XX ___ _ _ __
(lT|N)

 

Officia| Form 101 Vo|untary Petition for lndividuals Filing for Bankruptcy page 1

Case 19-10667-mi<n

oebtor 1 `

First Name Middle Nam

Last Name

Doc 1 Entered 02/05/19 09:11:59 Page 2 of 9

Case number tir/<mwni

 

4. Any business names
and Emp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

n | have not used any business names or E|Ns.

\ \_L

Business name

About Debtor 2 (Spouse Only in a Joint Case):

n | have not used any business names or Ele.

 

 

Business name

 

Business name

gsa _ sss ease

iil_N_'

Business name

E_lr\i_'

 

5. Where you live

Number ;treet

 

if Debtor 2 lives at a different address:

 

 

 

city § State

Q\c>s\'\

 

 

Number Street
Mo\\ \\i\i %°\\’?>S
Z|P Code City State Z|P Code
County

County

if your mailing address is different from the one
above, f"l|i it in here. Note that the court will send
any notices to you at this mailing address

 

 

 

if Debtor 2’s mailing address ls different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

6. Why you are choosing
this district to file for
bankruptcy

Number Street Number Street

P.O. Box P.O. Box

city state zlP code City Sfafe ZlP Code
Check one: Check one:

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district

m | have another reason. Exp|ain.
(S€e 28 U.S.C. §1408.)

 

 

 

 

n Over the last 180 days before Hling this petition,
l have lived in this district longer than in any
other district.

m | have another reason. Exp|ain.
(See 28 U.S.C.§1408.)

 

 

 

 

 

Offlciai Form 101

Vo|untary Petit|on for individuals Filing for Bankruptcy

page 2

 

 

 

Case 19-10667-mkn Doc 1 Entered 02/05/19 09:11:59 Page 3 of 9
Debtor 1 ` ` é\ ` Case number tiltimwiii t
First Narn Middle Name Last Name
m Tell the Court About Your Bankruptcy Case

7, The chapter of the Check one (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing

Bankruptcy Code you for Bankruptcy (Forrn 2010)). A|so, go to the top of page 1 and check the appropriate box.

are choosing to file '

under Chapter 7

El Chapter 11
El Chapter 12
El Chapter 13

8. How you will pay the fee i will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is __:
submitting your payment on your behalf, your attorney may pay with a credit card or check §
with a pre-printed address

Cl | need to pay the fee in installments. if you choose this option, sign and attach the »
Application for lndividuals to Pay The Filing Fee in installments (Official Form 103A). §

n i request that my fee be waived (You may request this option only if you are Hling for Chapter 7. §
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is t
less than 150% of the ofhcial poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must ill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and Hle it with your petition.

9. Have you filed for [] Nn
bankruptcy within the
last 8 years? w Yes. District § &‘l`x§ When 5 §§°'R>\Wse number \§` § § §§ a ~SSS§`
MM/ DD/YYYY

District When Case number
MM/ DD /YYYY

District When Case number
MM/ DD /YYYY

 

 

 

 

 

10. Are any bankruptcy NNO
cases pending or being _ _
filed by a Spouse who is n Yes. Debtor Relationship to you
not filing thls ca_Se w'th District When Case number, if known
you, or by a business MM / DD /YYYY
partner, or by an
affiliate?
Debtor Relatlonship to you
District When Case number. if known
MM / DD / YYYY
11. Do you rent your gNn_ Gotn line 124 §
res'dence? Yes. Has your landlord obtained an eviction judgment against you? §

n No. Go to line 12.

n Yes. Fi|| out Initial StatementAbout an Eviction Judgment Against You (Form 101A) and tile it as
pan of this bankruptcy petition r

Ofticial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 3

Case 19-10667-mkn Doc 1 Entered 02/05/19 09:11:59 Page 4 of 9

\ \ .
Debtor 1 Case number (ifi<nown)
First Name Middle Name Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor NNQ_ 5010 pan 4_
of any fui|- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC, Number Street

 

Name of business if any

 

lf you have more than one 'i
sole proprietorship, use a
separate sheet and attach it

to this petition. City state ZlP Code

 

 

Check the appropriate box to describe your business

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
m Single Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statement, and federal income tax return or if
are you a small business any ofthese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
_ __ Ci No. iam not filing under chapter 11.
For a definition of small
business debtori see n No. l am filin under Chapter 11, but l am NOT a small business debtor accordin to the definition in :
9 9 ,
11 U-S~C~ § 101(51[))~ the Bankruptcy Code.

m Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any NO t
property that poses or is
alleged to pose a threat l;] Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed'?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Ofiicia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 4

Case 19-10667-mkn

Debtor 1

First Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Midd|eName

i_ast Name

Case number iifiiiewii>

Doc 1 Entered 02/05/19 09:11:59 Page 5 of 9

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you Hle for
bankruptcy You must
truthfully check one of the
following choices lf you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again_

Officia| Form 101

About Debtor 1:

You must check one:

x | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
olan, if any, that you developed with the agency.

, l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

m | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

m | am not required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

m Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

m Active duty. l am currently on active military
duly in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Fetition for individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

m | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

m i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

m | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file.
You must me a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

m | am not required to receive a briefing about
credit counseling because of:

m |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

m Disabi|ity. l\/ly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 

Case 19-10667-mkn Doc 1 Entered 02/05/19 09:11:59 Page 6 of 9

/)

Debtor 1 Case number riflmowni

 

Flrst Name Middle Name Last Name

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

No. Go to line 16b.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment

a No. Go to line 16c.
n Yes. Go to line 17.

16. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts

 

17. Are you filing under

Chapter 7? n No. l am not filing under Chapter 7. Go to line 18.

D° you estimate that after )dYes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and g NO

administrative expenses

are paid that funds will be g Yss

available for distribution
to unsecured creditors?

 

 

 

 

 

ia. How many creditors do jt 149 El 1,000-5,000 El 25,001-50,000
you estimate that you Ei 50-99 El 5,001-10,000 El 50,001-100,000
°We? El 100-199 El 10,001-25,000 El lvlore than 100,000
El 200-999
19. How much do you El $0-$50,000 gsi,ooo,ool-$lo million El $500,000,001-$1 billion
estimate your assets fo El $50,001-$100,000 $10,000,001-$50 million El $1,000,000,001-$10 billion
be W°'*h? El $100,001-$500,000 El 550,000,001-$100 million El $10,000,000,001-$50 billion
El $500,001~$1 million El s100,000,001-s500 million El lviore than 550 billion
zo. How much do you El $0-$50,000 gsi,ooo,ooi-sio million El $500,000,001-$1 billion
estimate your liabilities El $50,001-$100.000 510,000,001-550 million Ei $1.000,000,001-$10 billion
t° be? Ei $100,001-$500,000 El 550,000,001-$100 million El s10,000,000,001-$50 billion
El $500,001-$1 million El s100,000,001-s500 million El lvlore than $50 billion

 

Sign Below
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X

Signature of Debtor 2

 

 

Executed on ‘ b ' \Q\ Executed on
MM DD YYYY MM / DD /YYYY

 

Offlcial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 6

Case 19-10667-mkn Doc 1 Entered 02/05/19 09:11:59 Page 7 of 9

 

Debtor 1 ` \ Case number iii/rnnwni

Flrst Narn Mlddle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy WithUf an should understand that many people find it extremely difficult to represent
attorney themselves successfu||y. Because bankruptcy has long-term financial and legal

consequencesl you are strongly urged to hire a qualified attorney.

if you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

 

You must list all your property and debts in the schedules that you are required to file with the §
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged. if you do not list k
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

 

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El o

Yes
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

ElNo

YBS

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Dec/aration, and Signature (Offlcial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case,

 
   
 
   

 

Signature of Debtor 2

\ Q\Q\ Date
D /
Contact phone \\Q:\`B" )`\LCD“ C\\\\O Contact phone

Signature of De

Date
MM / DD / \’YYY

 

 

 

 

Cell phone w Cell phone
Email address § §§ $§\U§§§ § ‘{§'S§\\\Wixdo$es§gw\
‘/t :‘; 'z "<-% ' r»-.~: 1>’>' :Q~ 1 \<)?>§§}'>z "'*€ %e¥a§£i~)»'?€t` ~<'» nsag§z.§&§'»w r nn z%§§;»`:tiu ‘ wax ;r>»:»;/ ~ f :~é»:> w ¢.t "tsz:;"t c-., » . vi't:/ ai /“;dw~ < z

     

Offlcial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 8

Case 19-10667-mkn Doc 1 Entered 02/05/19 09:11:59 Page 8 of 9

 

 

 

Certificate Number: 18132-NV-CC-032252426

2-NV- CC- ()32252426

 

CERTIFICATE OF COUNSELING

I CERTIFY that on February 5, 2019, at 9:13 o'clock AM MST, KIMBERLY
MICHAELIS received from $$$$$Simple Class, Inc., an agency approved
pursuant to 11 U. S. C. § 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of 11 U. S. C.
§§ 109(h) and 111. y

 

 

 

A debt repayment plan was not prepared, If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date:v February 5, 2019 By: /s/Laura Hauptman

 

 

Name: Laura Hauptman

 

Title: Credit Counselor

* lndividuals who wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

MR_ COOPER Case 19-10667-mkn Doc 1

8950 CYPRESS WATERS BLVD.
COPPELL, TX. 75019

INTERNAL REVENUE SERVICE
lOO CITY PARKWAY STOP 5028
LAS VEGAS, NV 89106

NEVADA DEPARTMENT OF TAXATION
2550 PASEO VERDE PARKWAY
HENDERSON, NV 89074

BANK OF AMERICA
P.O. BOX 15284
WILMINGTON, DE 19850

CHASE

PAYMENT PROCESSING
3415 VISION DRIVE
COLUMBUS OH 43219

SOUTHERN HILLS HOSPITAL
9300 WEST SUNSET ROAD
LAS VEGAS, NV 89148

Entered 02/05/19 09:11:59 Page 9 of 9

,,.,W.,;..,.

